Citation Nr: 9900387	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-29 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to May 1, 1997, for 
payment of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had approximately five years and one month of 
active duty service, to include the period from October 1976 
to November 1981, and from December 1990 to April 1991.  He 
died on August [redacted], 1992.  The appellant is the 
veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 determination by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted the appellant's claim of 
entitlement to DIC benefits and assigned an effective date of 
May 1, 1997 for payment of those benefits.  A notice of 
disagreement as to the effective date issue was received in 
May 1997, and a statement of the case was issued in August 
1997.  A substantive appeal (VA Form 9) was received by the 
RO in September 1997.  The appellant and his mother testified 
at a personal hearing before the undersigned member of the 
Board in Washington, D.C. in August 1998.

The Board notes that the appellants claim and the present 
appeal were initiated and filed by his mother and custodian 
(and ex-spouse of the veteran) on his behalf since he was a 
minor.  The appellant has now attained the age of majority 
and is therefore now recognized as the appellant in this 
decision. 


CONTENTIONS OF APPELLANT ON APPEAL

The appellant and his representative maintain, in essence, 
that an effective date for payment of DIC benefits prior to 
May 1, 1997 is warranted because the appellants stepmother 
filed a claim on his behalf in October 1992.  It is therefore 
contended that his award of DIC benefits should be governed 
by the October 1992 DIC claim.  It is argued on the 
appellants behalf that a DIC claim filed in October 1992 by 
his stepmother was intended to encompass a claim for him as 
well. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports 
entitlement to an effective date of September 1, 1992, for 
commencement of payment of DIC benefits for the appellant.


FINDINGS OF FACT

1.  The appellant is a son of the veteran and was born on 
November [redacted], 1979.

2.  The veteran died on August [redacted], 1992.

3.  The VA received notice of the veterans death within one 
year of the date of death.

4.  At the time the VA received notice of the veterans 
death, VA had knowledge that the appellant was a dependent of 
the veteran with apparent entitlement to DIC benefits, but 
the VA did not furnish the appellant or his custodian with an 
appropriate application form.

5.  On April 14, 1997, the RO received a formal claim for DIC 
benefits filed on the appellants behalf by the appellants 
mother and custodian.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date of 
September 1, 1992, for commencement of payment of DIC 
benefits for the appellant have been met.  38 U.S.C.A. 
§§ 5110(d)(1), 5111 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.150, 3.152, 3.155, 3.400(c)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on August [redacted], 1992.  On October 5, 1992, 
the RO received an Application for Dependency and Indemnity 
Compensation or Death Pension by a Surviving Spouse or Child 
(VA Form 21-534) from the veterans surviving spouse 
(referred to by the appellant as his stepmother).  In this 
document, four children of the veteran were listed, and it 
was reported that the appellant and one other child were not 
in the custody of the surviving spouse.  By award action in 
November 1992, DIC benefits were awarded to the veterans 
surviving spouse with two of the veterans children in her 
custody, but no benefits were awarded for the appellant or 
the other child of the veteran not in the custody of the 
surviving spouse.  

On April 14, 1997, an Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (VA Form 21-534) was received 
from the appellants mother and custodian on behalf of the 
appellant.  In May 1997, the RO granted the appellant's claim 
and assigned an effective date of May 1, 1997 for payment of 
DIC benefits.  The present appeal ensued.  

Dependency and indemnity compensation may be awarded to a 
surviving child upon the service-connected death of a 
veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  The 
effective date of an award of DIC benefits is the first day 
of the month in which the veterans death occurred if the 
claim is received within one year after the date of death; 
otherwise, the effective date of the award shall be the date 
of receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. 
§ 3.400(c)(2). 

It is clear that a formal claim on the appellants behalf was 
not received until April 14, 1997.  However, the essence of 
the contentions advanced by and on the appellants behalf is 
that the VA Form 21-534 received from the veterans surviving 
spouse in October 1992 constituted an informal claim for DIC 
for the appellant.  In this regard, the Board notes that any 
communication or action indicating an intent to apply for one 
or more benefits may be considered as an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

However, after carefully reviewing the VA Form 21-534 
received from the veterans surviving spouse in October 1992, 
the Board is simply unable to conclude that that 
communication met the requirements for an informal claim on 
the appellants behalf.  While the benefit sought (DIC) was 
identified, the named claimant was the veterans surviving 
spouse, not the appellant.  Moreover, the only reference to 
the appellant in that document was as a child of the veteran 
not in the custody of the surviving spouse.  Given the manner 
that DIC awards to a surviving spouse are computed, it is 
necessary to distinguish between children in the custody of a 
surviving spouse and those not in such custody.  Thus, when 
the award of DIC was made to the surviving spouse in November 
1992, the amount of the award was adjusted to reflect only 
two children in her custody.  The VA Form 21-534 contained no 
language, notation, or any indication whatsoever that the 
surviving spouse was intending to also claim DIC on behalf of 
the appellant.  The VA Form 21-534 was clearly a formal claim 
for DIC benefits by the surviving spouse, but there is 
nothing in that document which can reasonably be viewed as 
showing an intent to apply for DIC benefits for the appellant 
or on his behalf.  There is therefore no basis for finding 
that the October 1992 VA Form 21-534 constituted an informal 
claim so as to relate the effective date of the eventual DIC 
award to the appellant back to that time period.  38 C.F.R. 
§ 3.155.  

However, notwithstanding the fact that there was no informal 
claim filed on the appellants behalf in 1992, the Board 
notes that by regulation, once notice of the death of a 
veteran is received, VA is charged with the duty to furnish 
an appropriate application form for DIC benefits to any 
dependent of the veteran who has apparent entitlement.  38 
C.F.R. § 3.150.  The evidence of record at the time notice of 
the veterans death was received clearly documented the fact 
that the appellant was a child of the veteran with apparent 
entitlement to death benefits.  Nevertheless, there is 
nothing in the claims file showing that any application form 
was furnished to the appellant or to his custodian at that 
time.  The question thus arises as to what impact, if any, 
this failure to furnish an application form pursuant to 38 
C.F.R. § 3.150 has on the effective date of the appellants 
DIC award. 

The United States Court of Veterans Appeals (Court) has 
addressed this problem in a situation under a different 
regulation.  Specifically, the Court has held that the one-
year filing period for VA benefits did not begin to run in a 
situation where the VA did not forward to a claimant a formal 
application form once an informal claim was received.  
Servello v. Derwinski, 3 Vet.App. 196, 200 (1992); see also 
Quarles v. Derwinski, 3 Vet.App. 129, 137 (1992).  In other 
words, although as a general rule (under 38 C.F.R. § 3.155) a 
formal application must be received within one year of an 
informal claim if the date of receipt of the informal claim 
is to govern the effective date, in a situation where the VA 
fails to furnish a formal application form after receiving an 
informal claim, the Court has indicated that the effective 
date of the informal claim is to be viewed as the effective 
date of the award.  

The Board believes that the same essential analysis must 
apply to the facts of the instant case.  Here, a regulation 
(38 C.F.R. § 3.150) charges the VA with an affirmative duty 
to furnish an application form for certain death benefits to 
a dependent of a deceased veteran who has apparent 
entitlement.  Although the Courts holdings regarding the 
consequences of a failure to furnish an application form deal 
with informal claims under 38 C.F.R. § 3.155 and although the 
Board (as discussed earlier) is unable to find that any 
informal claim was received on the veterans behalf in 1992, 
the provisions of 38 C.F.R. § 3.155 appear to impose a 
separate and express obligation on the VA in the limited 
circumstance when notice of the death of a veteran is 
received.  Just as with the provisions of 38 C.F.R. § 3.150 
dealing with informal claims, 38 C.F.R. 3.155 requires the VA 
to furnish appropriate formal claim forms to certain 
individuals.  In other words, it is as if the notice of the 
death of a veteran is in effect an informal claim for 
purposes of giving rise to a specific obligation on the part 
of the VA to certain individuals.  Applying the Courts 
analysis, the Board therefore concludes that the failure to 
furnish the appellant or his then-custodian with an 
appropriate application form in 1992 after receiving notice 
of the veterans death affords a basis for assigning an 
effective date of September 1, 1992, for commencement of 
payment of DIC benefits. 

In reaching this determination the Board has carefully 
considered a holding of VAs General Counsel which determined 
that a failure to furnish information regarding VA benefits 
under 38 U.S.C.A. § 7722 did not afford a basis for assigning 
an earlier effective date.  VAOPGCPREC 17-95 (June 21, 1995).  
However, that opinion was expressly limited by the General 
Counsel to situations where any notification obligation under 
38 U.S.C.A. § 7722 was not complied with.  The General 
Counsel acknowledged that the scope of VAs obligation may 
differ under other statutory provisions.  The Board finds 
that the specific, express duty to furnish an appropriate 
application form to certain individuals under 38 C.F.R. 
§ 3.150 is a separate, distinct affirmative duty apart from 
any duty regarding outreach services under 38 U.S.C.A. 
§ 7722.  As such, the above-cited opinion of VAs General 
Counsel does not preclude assignment of an earlier effective 
date when the duty to furnish the appropriate application is 
not complied with.  The Board finds that the failure to 
furnish an application form under 38 C.F.R. § 3.150 should be 
viewed as similar to a breach of VAs specific, express duty 
to provide a formal claim form under 38 C.F.R. § 3.155 after 
receiving an informal claim and that the analysis of the 
Court in situations involving a breach of the 38 C.F.R. 
§ 3.155 duty should also apply to situations (as in the 
present case) involving a breach of the duty imposed by 38 
C.F.R. § 3.150.  

In closing, the Board would point out that the effective date 
of an award of DIC for which application is received within 
one year of the date of death shall be the first day of the 
month in which the death occurred.  38 U.S.C.A. § 5110(d)(1).  
The veteran died in August 1992, so the effective date of the 
DIC award should be August 1, 1992.  However, 38 U.S.C.A. 
§ 5111 provides that notwithstanding section 5110, the 
payment of monetary benefits based on an award of DIC may not 
be made to an individual for any period before the first day 
of the calendar month following the month in which the award 
became effective.  In other words, the effective date for 
commencement of payment of the appellants DIC award is 
September 1, 1992. 


ORDER

Entitlement to an effective date of September 1, 1992, for 
commencement of payment of DIC benefits for the appellant is 
warranted.  The appeal is granted to this extent. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
